Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species II (heel traction device as shown in figures 8-11) in the reply filed on 8/22/2022 is acknowledged.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/2022.
To the extent that the withdrawn claims get rejoined, applicant should amend them during prosecution.  Accordingly, if the independent claim is no longer generic then applicant is encourage to cancel the withdrawn claims.
Claim Rejections - 35 USC § 112
Claims 2,5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The use of the trademarks “Velcro” in claim 5 is indefinite.  “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parteSimpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.”, MPEP 2173.05 (u).
	With regard to claim 2, the “traction elements” have only been functionally recited (i.e. claim 1, line 6) and therefore it is not clear how claim 2 further limits the heel traction device.  Therefore the scope of the claim is unclear and indefinite.
	In claim 18, “the front end” and “the rear end” lacks proper antecedent basis and therefore are unclear and indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2, fails to further limit the claimed heel traction device of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0042503 (Larson) in view of US 1493322 (Carter).
Regarding claims 1-14 and 18-20, Larson discloses a heel traction device (e.g. 10,50,60) for attachment to a heel of a shoe or a boot, the heel traction device comprising: 
a traction platform (gripping pad 14) formed of a flexible rubber material (e.g. see paragraph 0028), the traction platform having a first face for contacting a ground surface and a second face for attachment to the heel of the shoe or boot, the traction platform defining a plurality of openings (e.g. 24) formed therethrough for receiving a traction element (e.g. 32; see figure 6) in each of said plurality of openings; and 
a support band connected to the traction platform for securing the traction platform to the shoe or a boot, the support band having a rear portion (e.g. 12) for attachment to a rear portion of the shoe or the boot and two opposing side portions (e.g. straps 16,18) for attachment to side portions of the shoe or the boot.
Larson lacks teaching each of said side portions defining a slot formed therethrough for receiving a strap.  Although, Larson does teach other types of fasteners can be used; see the last two sentences of paragraph 0047.
Regarding claims 1,4 and 5, Carter teaches an anti-slipping heel device wherein the device is attached with straps 8,10 (straps attached by a buckle 9 and perforations 11) through slots (7) on each side.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the heel traction device as taught by Larson with a different fastening system such as a fastening system which includes a slot and a corresponding strap, as taught by Carter, to enable the straps be replaced when worn.  With regard to claim 5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the buckle type closure of the fastening system taught by the combination above, since the examiner takes Official Notice of the equivalence of  Velcro (hook and loop fastener) and buckle fastener for their use in the footwear art and the selection of any of these known equivalents provide means to fasten straps together would be within the level of ordinary skill in the art.
With regard to claim 2, as understood, see figures 6-7 of Larson.
	With regard to claim 3, Larson teaches the support band includes two opposing web members [(the portion of the device between the traction platform 14 and the straps 16,18 (see figure 1c) or pillar 52 (see figures 8-9)] connecting the support band to the traction platform (14).  
	With regard to claims 6-10, Larson teaches the traction platform comprises elastic, flexible, natural and synthetic polymers including rubbers and reinforced rubber and other suitable materials (see paragraph 0028 of Larson) but doesn’t specifically claim the composition and hardness of material as defined in claims 6-10.  However, the selection of suitable rubber composition and hardness of material for the traction platform as taught above would appear to constitute no more than optimization of the parameters (e.g. composition of material) of the rubber traction platform inasmuch as a number of different composition of rubber would appear to be suitable depending on the manufacturer.   Since the applicant has not demonstrated or even alleged that these specifically claimed parameters for the rubber traction platform produce any unexpected results, it is concluded that it would have been obvious for an artisan with ordinary skill to determine a workable or even optimum rubber composition and hardness for the traction platform and thereby arrive at the specific composition and hardness as claimed by the applicant.  This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material composition solves any particular problem and/or yields any unexpected results.  The only requirement would be that the rubber is flexible, which is clearly taught by Larson.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the claimed invention over the prior art.  This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material solves any particular problem and/or yields any unexpected results.
	With regard to claim 11, see figure 1a,1b which show the rear portion (12) having a semi-circular shape.
	With regard to claims 12,13,19 and 20, Larson doesn’t teach the heel traction devices (e.g. 10,50,60) specific measurements, other than the heel traction device can have greater thickness in critical areas including providing extra material at key areas such as the traction platform (gripping pad 14) having thicker material than the rear portion (heel cup); at least see paragraphs 0054-0055.  The selection of a suitable thickness for the traction platform, support band and web members of the heel traction device, would appear to constitute no more than optimization of thickness by routine experimentation inasmuch as a number of thickness would appear to be suitable depending on the individual wearer.   That is, the thickness of the particular portions of the heel traction device is recognized in the art to be a variable that is result effective.  Generally, it is considered to have been obvious to develop workable or even optimum ranges for such variables.  For example, see In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955) and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since the applicant has not demonstrated or even alleged that the specifically claimed thickness for the particular parts of the heel traction device produces unexpected results, it is concluded that it would have been obvious before the effective filing date of the claimed invention for an artisan with ordinary skill to determine a workable or even optimum thickness for the traction platform, the support band and web members of the traction heel device and thereby arrive at the thickness claimed by the applicant.  Regarding claim 20, see figure 9 of Larson, which teaches the web members (52) having opposing peripheral curved portions but the width between the curved portions is not known.  The selection of a suitable width for opposing peripheral curved portions of the traction platform, would appear to constitute no more than optimization by routine experimentation inasmuch as a number of widths would appear to be suitable depending on the individual wearer.   Since the applicant has not demonstrated or even alleged that the specifically claimed width of the web members produces any unexpected results, it is concluded that it would have been obvious before the effective filing date of the claimed invention for an artisan with ordinary skill to determine a workable or even optimum width for the web members of the traction heel device and thereby arrive at the specific width claimed by the applicant.   Moreover, see the embodiment shown in figure 2b and 2c, wherein the web member is substantially wider.
	Regarding claim 14, see gripping members (ridges 28 of Larson).
	Regarding claim 18, see figure 9, which shows the web members (52) centrally located as claimed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556